DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 11/05/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
no articulated reasoning and/or objective evidence as to why one of ordinary skill in the art would make the asserted combination has been provided . . . There is no articulated reasoning with some rationale underpinning in the Office Action for combining the teachings of the cited references, other than to paraphrase the language of claim I and state as a conclusion that the combination of these references would have been obvious, which is improper.  (Response, page 5, lines 19-29)
This is not persuasive because in the motivation to combine reasoning within the final paragraph of the rejection of claim 1, the following reasoning is taken directly from the Abstract of the Hutchison reference, which discloses providing "a triplex architecture-_[having] 'first, second, and third subsystems configured to control a separate redundant pneumatic actuation assembly,' where '[e]ach [corresponding] processor_generate[s] a termination signal_when one measured current value deviates from the two other values’"  (Abstract)
Further, the present application and notably Hutchison by present focus, are classified identically for searching purposes.  On point, the common field of CPC classification is "B64C13/42: [Control systems or transmitting systems for actuating flying-control surfaces . . . using fluid pressure] having duplication or stand-by provisions."  Any reasonable search pursuit involving accepted classification-Hutchison by a few search strings directed within the above search symbol.
Of note is the statement that 
 Applicant acknowledges that Hutchison describes (e.g., in claim 15) a triplex pneumatic architecture system with a first pneumatic subsystem including a first current sensor and a first dump valve coupled to a first relay, a second pneumatic subsystem with a second current sensor and a second dump valve coupled to a second relay, and a third pneumatic subsystem with a third current sensor and a third dump valve coupled to a third relay.  (Response, page 6, lines 6-10)
This admission in combination with Matsui which is addressed to FAULT COVERAGE FOR MULTIPLE FAILURES IN REDUNDANT SYSTEMS within which is disclosed "[a] method and system for managing a control system having triple redundancy for an aircraft" (Matsui,  Abstract) means that a person having ordinary skill in the art would reasonably combine the "triplex pneumatic architecture" of Hutchison with the insights for "managing a control system having triple redundancy for an aircraft" as taught by Matsui in order to provide redundancy control for aircraft as required by the instant application.
Applicant further argues 
the alleged combination as stated in the Office Action is improper because the Office Action relies on information gleaned solely from Applicant's own specification and claims. MPEP §2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art."  (Response, page 5, line 30 to page 6, line 1)
This is not persuasive because in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
The present conclusion of obviousness is based on search results such as those cited above in regard to the patent classification area involving actuating flying-control surfaces using fluid (hydraulic) Hutchison reference for example.  Using a reasonable level of ordinary skill at the time the invention was made as a basis, the Hutchison reference would be found in a search in view of the present application’s disclosures and seen, in support of obviousness, to be reasonably combinable by a person having ordinary skill in the art with the Matsui reference, as detailed above.
Applicant further argues 
However, in the Office Action, the Examiner incorrectly interprets the features of Hutchison. Such features in Hutchison are not the same as those claimed in claim 1. For example, the Examiner alleges that the "power supply 214" described in Hutchison corresponds to the "voltage supply unit" recited in claim 1 of the present application. See Office Action, page 5. This power supply 214 is not equivalent to the claimed voltage supply unit.
The "voltage supply" recited in claim 1 is connected to each of the three output lines downstream of the switch and supplies a second voltage different from a first voltage to the output line when the first voltage from the controller is lost. It is clearly obvious that the "voltage supply" recited in claim 1 is different from the "power supply 214" described in Hutchison, which is merely for supplying power to, e.g., the relays and the dump valves. Hutchison does not disclose what corresponds to the "voltage supply unit" recited in claim 1.  (Response, page 6, lines 11-21)
This is not persuasive because claim 1 only requires "a voltage supply unit" and that it be "connected to each of the three output line downstream of the switch, the voltage supply unit supplying the second voltage to the output line when the first voltage from the controller is lost."  Hutchison discloses "a power supply 214" which is a unit supplying a voltage as required by claim 1 ("which provides the power necessary to activate and/or deactivate . . . e.g., by activating or deactivating a solenoid;"   ¶ [0079],  ¶ [0096] - ¶ [0097]).
Applicant further argues 
Furthermore, Hutchison also does not disclose what corresponds to the "latch circuit" or "majority voting circuit" as recited in claim 1.  (Response, page 6, lines 22-23)
This is not persuasive because it amounts to mere allegation without substantiation.  In response to Applicant's argument, 37 CFR § 1.111 (b) states, "A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." Applicant has failed to specifically point out how the language of the claims patentably distinguishes them from the references.
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
The Examiner respectfully traverses the allegation since Hutchison discloses outputting of a "voting algorithm . . . ‘Triple Modular Redundancy’ algorithm," where "each processor 202 runs a voting algorithm to ensure that all three motor currents agree;"   ¶ [0092] - ¶ [0093].
Hutchison discloses, in FIGs. 1, 2, 3a, 5a, & 6a:
 . . . a latch circuit connected to each of the three output lines downstream of the voltage supply unit, the latch circuit latching the second voltage and keeping outputting the second voltage once the second voltage is inputted thereto (202a for each of 500a-500c;  ¶ [0098] - ¶ [0101]); and 
a majority voting circuit (202,  "‘Triple Modular Redundancy’ algorithm" where "each processor 202 runs a voting algorithm to ensure that all three motor currents agree;"  ¶ [0092]) connected to the three output lines downstream of the latch circuits (¶ [0092] - ¶ [0093]), 
each of the output signals from the three controllers being inputted to the majority voting circuit through each corresponding one of the output lines (respective "Termination Signals" on each of Line A, Line B, Line C;  ¶ [0098] - ¶ [0099]), 
the majority voting circuit (202) establishing a majority vote (output of "voting algorithm . . . ‘Triple Modular Redundancy’ algorithm," where "each processor 202 runs a voting algorithm to ensure that all three motor currents agree;"   ¶ [0092] - ¶ [0093]) of the three output signals ("Termination Signals" on Line A, Line B, Line C) and outputting the first voltage or the second voltage as a final output signal ("Termination Signal" for 202a;  ¶ [0090] - ¶ [0091]), . . . 
In the Claims
Claim 1 is objected to because of the following informalities:  
Claim 1 as received in the 11/05/2021 Response does not comply with Rule 1.121  Manner of making amendments in applications.  It would appear that to effect what Applicant may have intended, Claim 1 in the 03/04/2021 claim set would be amended, in part and in accordance with the above rule, as:
 . . . wherein the switch control unit outputs the switch signal to disconnect the switch provided in the output line of 
when the comparison signals outputted by the comparison circuits of 
both indicate a mismatch between the corresponding one of the three controllers and the other two of the three controllers.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0004515 to Matsui in view of U.S. Patent Application Publication No. 2018/0340554 to Hutchison et al. (Hutchison).
As to Claim 1:
Matsui discloses, in FIGs. 1, 2, 3, 4, & 8:
a redundancy control device for an aircraft (104), comprising: 
three controllers (112, 120;  "hydraulic systems in aircraft;"  ¶ [0003],  ¶ [0002] - ¶ [0005],  ¶ [0038]) . . . 
 . . . each of the three controllers performing a same processing to obtain an operation result (¶ [0003]), 
each of the three controllers outputting the operation result as a status signal (FIG. 1;  126;  ¶ [0038]); 
a comparison circuit (FIG. 2;  236) provided for each of the three controllers (¶ [0066] - ¶ [0070]), 
the comparison circuit outputting a comparison signal based on a comparison between the status signal outputted by a corresponding one of the three controllers and the status signal outputted by another of the three controllers (FIGs. 3 & 4;  304, 406;  ¶ [0071] - ¶ [0073],  ¶ [0074] - ¶ [0077]); . . . 
However, Matsui is not used to disclose:
 . . . each outputting a first voltage or a second voltage (disclosed below in Hutchison as output of power supply 214) different from the first voltage as an output signal to an actuator that drives a moving surface of an aircraft, . . . 
 . . . a switch provided for each of three output lines, 
each of the three controllers being provided with a corresponding one of the three output lines through which the output signal is outputted by a corresponding one of the three controllers, 
the switch switching between connection and disconnection of a corresponding one of the three output lines; 
a switch control unit provided for each switch, 
the switch control unit outputting a switch signal to the switch in response to the comparison signal from the comparison circuit; 
a voltage supply unit connected to each of the three output line downstream of the switch, 
the voltage supply unit supplying the second voltage to the output line when the first voltage from the controller is lost; 
a latch circuit connected to each of the three output lines downstream of the voltage supply unit, 
the latch circuit latching the second voltage and keeping outputting the second voltage once the second voltage is inputted thereto; and 
a majority voting circuit connected to the three output lines downstream of the latch circuits, 
each of the output signals from the three controllers being inputted to the majority voting circuit through each corresponding one of the output lines, 
the majority voting circuit establishing a majority vote of the three output signals and outputting the first voltage or the second voltage as a final output signal, 
wherein the switch control unit outputs the switch signal to disconnect the switch provided in the output line of a first controller, 
which is a corresponding one of the three controllers, 
when the comparison signals outputted by the comparison circuits of second and third controllers, 
which are the other two of the three controllers, 
both indicate a mismatch between the first controller and the second and third controllers.  
Hutchison discloses, in FIGs. 1, 2, 3a, 5a, & 6a:
 . . . each outputting a first voltage (FIG. 3a;  202,  first voltage level of "Termination Signal,"  ¶ [0090] - ¶ [0091]) or a second voltage (202,  second voltage level of "Termination Signal,"  ¶ [0090] - ¶ [0091]) different from the first voltage as an output signal to an actuator (disclosed above in Matsui as 108;  and herein as 100,  ¶ [0064]) that drives a moving surface of an aircraft (¶ [0060]), . . . 
 . . . a switch (FIG. 6a;  304,  Relay (A-A), Relay (B-A), Relay (C-A);  ¶ [0098] - ¶ [0099]) provided for each of three output lines (Line A, Line B, Line C;  ¶ [0098] - ¶ [0099]), 
each of the three controllers being provided with a corresponding one of the three output lines through which the output signal is outputted by a corresponding one of the three controllers (¶ [0098] - ¶ [0099]), 
the switch switching between connection and disconnection of a corresponding one of the three output lines (Line A, Line B, Line C;  ¶ [0098] - ¶ [0099]); 
a switch control unit (202) provided for each switch (304, 202a, 500a-500c;  ¶ [0092] - ¶ [0093]), 
the switch control unit outputting a switch signal ("Termination Signal,"  "send a termination signal to a relay 304;"  ¶ [0092] - ¶ [0093]) to the switch in response to the comparison signal from the comparison circuit (¶ [0092] - ¶ [0093]); 
a voltage supply unit (214) connected to each of the three output line[s] downstream of the switch (¶ [0096] - ¶ [0097]), 
the voltage supply unit supplying the second voltage to the output line when the first voltage from the controller is lost ("a power supply 214, which provides the power necessary to activate and/or deactivate . . . e.g., by activating or deactivating a solenoid;  ¶ [0079]);  
a latch circuit connected to each of the three output lines downstream of the voltage supply unit, the latch circuit latching the second voltage and keeping outputting the second voltage once the second voltage is inputted thereto (202a for each of 500a-500c;  ¶ [0098] - ¶ [0101]); and 
a majority voting circuit (202,  "‘Triple Modular Redundancy’ algorithm" where "each processor 202 runs a voting algorithm to ensure that all three motor currents agree;"  ¶ [0092]) connected to the three output lines downstream of the latch circuits (¶ [0092] - ¶ [0093]), 
each of the output signals from the three controllers being inputted to the majority voting circuit through each corresponding one of the output lines (respective "Termination Signals" on each of Line A, Line B, Line C;  ¶ [0098] - ¶ [0099]), 
the majority voting circuit (202) establishing a majority vote (output of "voting algorithm . . . ‘Triple Modular Redundancy’ algorithm," where "each processor 202 runs a voting algorithm to ensure that all three motor currents agree;"   ¶ [0092] - ¶ [0093]) of the three output signals ("Termination Signals" on Line A, Line B, Line C) and outputting the first voltage or the second voltage as a final output signal ("Termination Signal" for 202a;  ¶ [0090] - ¶ [0091]), 
wherein the switch control unit (202a of 500a) outputs (¶ [0092] - ¶ [0093]) the switch signal (termination signal [e.g., a 5V DC high signal] can be sent to a relay 304;  ¶ [0093]) to disconnect the switch provided in the output line of a corresponding one of the three controllers (¶ [0092] - ¶ [0093]) 
when the comparison signals outputted by the comparison circuits of the other two of the three controllers (202a, for each of 500b, 500c;  which were disclosed above in Matsui as 112, 120;  and herein as 202, 202a, for each of 500a, 500b, 500c) 
both indicate a mismatch between the corresponding one of the three controllers and the other two of the three controllers (¶ [0092] - ¶ [0093]).
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the FAULT COVERAGE FOR MULTIPLE FAILURES IN REDUNDANT SYSTEMS, disclosed by Matsui; by incorporating the ACTUATION SYSTEMS HAVING IMPROVED FEEDBACK CONTROL, disclosed by Hutchison; in order to provide a triplex architecture . . .  [having] "first, second, and third subsystems configured to control a separate redundant . . . actuation assembly, where "[e]ach [corresponding] processor . . . generate[s] [a] termination signal . . . when one measured . . . value deviates from the two other values” (Hutchison; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the redundancy control device is applied to a plurality of fluid pressure actuators attached to a same moving surface of the aircraft, and 
the plurality of actuators are configured to be switched between an active mode where the actuators drive the moving surface and a standby mode where the actuators follow the moving surface without driving the moving surface.  
However, Hutchison further discloses, in FIGs. 1, 2, 3a, 5a, & 6a:
wherein the redundancy control device is applied to a plurality of fluid pressure actuators (disclosed above in Matsui as "hydraulic system 812;"  ¶ [0098] - ¶ [0102];  and herein at ¶ [0005]) attached to a same moving surface of the aircraft (¶ [0005],  ¶ [0098] - ¶ [0101],  ¶ [0092] - ¶ [0093]), and 
the plurality of actuators are configured to be switched between an active mode where the actuators drive the moving surface and a standby mode where the actuators follow the moving surface without driving the moving surface (¶ [0092] - ¶ [0093],  ¶ [0098] - ¶ [0101]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for 
wherein the plurality of actuators attached to the moving surface include one or more first actuators and one or more second actuators different from the first actuator, and 
one of the first actuator and the second actuator is controlled to operate in the active mode, and 
the other of the first actuator and the second actuator is controlled to operate in the standby mode.  
However, Hutchison further discloses, in FIGs. 1, 2, 3a, 5a, & 6a:
wherein the plurality of actuators attached to the moving surface include one or more first actuators (FIG. 5a;  500a) and one or more second actuators different from the first actuator (500b, 500c), and 
one of the first actuator and the second actuator is controlled to operate in the active mode (¶ [0092] - ¶ [0093],  ¶ [0098] - ¶ [0101]), and 
the other of the first actuator and the second actuator is controlled to operate in the standby mode (¶ [0092] - ¶ [0093],  ¶ [0098] - ¶ [0101]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the redundancy control device is applied to an electromechanical actuator attached to a moving surface of the aircraft.  
However, Matsui further discloses, in FIGs. 1, 2, 3, 4, & 8:
wherein the redundancy control device is applied to an electromechanical actuator attached to a moving surface of the aircraft (FIG. 1,  114,  ¶ [0031],  ¶ [0034] - ¶ [0037];  FIG. 8,  807,  ¶ [0098] - ¶ [0102]).  31, 34-37, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849